Per Curiam.
Defendant was convicted of robbery of a gasoline station in Minneapolis and upon this appeal contends that the evidence was insufficient to support the jury’s verdict. Although defendant contends that it was a physical impossibility for all of the observed events to have occurred within 2 minutes, the jury was not compelled to find either that the period of time was exactly 2 minutes or that all of the events occurred within that period of time. The jury could well find that the robbery in fact occurred. The evidence that defendant, apprehended in flight, committed it was overwhelming.
Affirmed.